 BONDED FREIGHTWAYS, INC.407employees and those of clerical employees, and establishes such groupsin separate units.As the Board applies the same unit principles in decertification pro-ceedings as in all other representation proceedings, the fact that suchissue was raised by means of a decertification petition will not affect theresult.°As all the parties agree to an election in the three separate units inthe event severance is permitted, we shall direct that separate electionsby secret ballot be held among the following groups of employees atthe Employer's Fort Wayne, Indiana, plant, excluding from eachgroup all other employees, professional employees, guards, and super-visors as defined by the Act.1.All engineering assistants.2.All laboratory assistants.3.All draftsmen and trainees.?If the employees in any of the foregoing voting groups do not selectthe Union, the Union will be decertified as to them; if, on the otherhand, they select the Union, they will be taken to have indicated theirdesire to remain in the existing salaried unit now represented by theUnion.[Text of Direction of Elections omitted from publication in thisvolume.]American Smelting and Refining Company,80 NLRB 68.a Inasmuch as the "trainee draftsmen"are schooled in the Employer's draftsmen courseand graduate into regular drafting duties, we find that they have interests and workingconditions in common with the detail and design draftsmen,and we shall,therefore,include them in the unit.BONDED FREIGHTWAYS,INC.andBONDED DRIVERS AND MECHANICS IN-DEPENDENTUNION,PETITIONER.CaseNo.3-RC-1110.March 6,1953Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leonard Leventhal, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.103 NLRB No. 50. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.,3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a single unit of truckdrivers and mechanicsemployed at the Employer's 3 terminals in Syracuse, Utica, and Rens-selaer,New York. Local 182 seeks a unit of truckdrivers only atthe Utica terminal, and Local 294 seeks a unit of truckdrivers onlyat the Rensselaer terminal.They contend that the 3-terminal unitis inappropriate, while the Employer and Petitioner contend thatsuch a unit, embracing truckdrivers and mechanics, is aloneappropriate.The Employer is a common carrier engaged in the hauling of petro-leum products for hire at the 3 above-mentioned terminals. It alsohas an office in Syracuse.At this office all bills are paid, the payrollismade up, and all permanent records are kept. Three officers ofthe Employer, who spend most of their time at the Syracuse office,formulate the Employer's major policy, including that concerninglabor relations, and exercise general supervision over the entire busi-ness.Immediate supervision of drivers and mechanics is exercisedby 3 dispatchers,2 1 at each terminal, who directs operations and hiresand discharges employees at his terminal.They also purchase sup-plies, such as fuel and lubricants for their respective terminals .3The distance between the Syracuse terminal and the Utica terminalis 52 miles, between the Syracuse terminal and the Rensselaer termi-nal, 148 miles, and between the Utica terminal and the Rensselaerterminal, 98 miles.At each of the terminals, drivers and mechanicsare employed, in addition to the dispatcher.While it appears thatthere have been permanent transfers of drivers from one of the ter-minals to another, there is no evidence of temporary interchange ofdrivers between terminals 4Each of the terminals has a specific1 Local 182 and Local294, InternationalBrotherhoodof Teamsters,Chauffeurs,Ware-housemenand Helpers, A. F of L.,eachintervenedon the basis of a showingof interest.They contend that the Petitioneris not a labor organizationwithinthe meaning of theAct.It is clear from the record that the Petitionerisanorganizationof employeesformed for the purpose of bargainingcollectively withrespect towages, hours, and con-ditions ofemployment.Accordingly, we find thatit is a labor organizationwithin themeaning of the Act.2 The dispatchersare also referred to as "managers."It is clear from the record, andthe partiesagree, that they are supervisorswithin themeaning ofthe Act andshould beexcluded from any unit foundappropriatein this case.a All purchases of tractorsand trailersand othermajor equipment are made by theofficers throughthe Syracuseoffice.Bills forpurchasesmade locally by the dispatchersare paid by the Employer's Syracuse office.4During the wintermonths whenthe New York StateBarge Canal is closed,there is anincrease in business at the Rensselaer terminal.During thesemonths, drivershave beenoccasionally transferred from other terminals to Rensselaer to assist in handling theIncreased loads. BONDED FREIGHTWAYS, INC.409group of tractors and trailers assigned to it, and each tractor has as-signed to it a specific driver, who drives only that tractor except whenreplaced or out of service for repairs.Most of the deliveries fromeach of the terminals are made in the area surrounding it, althoughcertain areas between terminals may be served by trucks from 2 ofthe terminals.Drivers from the Utica and Rensselaer terminals oc-casionally bring tractors to Syracuse, where all equipment overhaulsare performed, but they usually return immediately with another trac-tor or by train.The mechanics at each of the terminals have the usual duties in-cidental to the maintenance and repair of trucking equipment.Themechanics at each terminal do all repair work on equipment assignedto that terminal except for the overhauling of tractors, which is doneat Syracuse only.There is no evidence of any transfer or interchangeof mechanics between terminals.The pay and working conditions for drivers and mechanics areuniform at the 3 terminals.However, seniority has been observed ateach terminal separately rather than systemwide.Although therewas some evidence that there have been limited oral agreements be-tween Local 182 and the Employer covering the drivers at the Uticaterminal, it is clear, and we find, that there has been no effective bar-gaining history at any of the terminals on either a single-terminal ora 3-terminal basis.In view of the lack of interchange among the employees, the geo-graphical separation of the 3 terminals, the separate seniority systems,the local supervision of the terminals, including hiring and dischargeof employees, by the dispatchers, and the absence of any bargaininghistory on a broader basis, we find that separate units at each of theterminals may be appropriate.-'However, in view of the centralizedcontrol of labor relations, uniformity of wages, working conditions,skills, and interests of the employees at all 3 terminals, a single unitincluding all drivers and mechanics at the 3 terminals may also beappropriate.6Accordingly, we will allow the employees to determinewhether they wish to be represented in a single 3-terminal unit or in3 separate units.There remains to be decided the composition of the units at eachof the terminals, in the event that separate terminal units are selected.Locals 182 and 294 wish to represent truckdrivers only at the Uticaand Rensselaer terminals, respectively.As there is no evidence ofany interchange between truckdrivers and mechanics, we find, in ac-cordance with our usual practice, that either separate units of truck-drivers and mechanics at the Utica and Rensselaer terminals, or as SeeCentral Wisconsin Motor Transport Company,85 NLRB 287.6 SeePorto Rican Empress Company,88 NLRB 866. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDsingle unit including both truckdrivers and mechanics at each ofthese terminals may be appropriate?We will therefore set up sepa-rate voting groups of drivers and mechanics at each of these terminals.As no one seeks a separate unit of drivers at Syracuse, we will set upone voting group including both drivers and mechanics at that termi-nal.Accordingly, we will direct elections among employees in the follow-ing voting groups, excluding, in each case, dispatchers, office clericals,guards, and supervisors within the meaning of the Act.(1)All truckdrivers at the Employer's Utica terminal.(2)All mechanics at the Employer's Utica terminal.(3)All truckdrivers at the Employer's Rensselaer terminal.(4)All mechanics at the Employer's Rensselaer terminal.(5)All truckdrivers and mechanics at the Employer's Syracuseterminal.If a majority of the employees in each of the voting groups vote forthe Petitioner, they will be taken to have indicated their desire toconstitute a single three-terminal unit.Otherwise :(a) If a majority in each of voting groups (1) and (2) vote forthe same labor organization, they will be taken to have indicated theirdesire to constitute a single unit comprising the employees in bothvoting groups.If a majority in each of these voting groups vote fordifferent labor organizations, they will be taken to have indicatedtheir desire to constitute separate units coextensive with each of thevoting groups.(b) Similarly, if a majority in each of voting groups (3) and (4)vote for the same labor organization, they will be taken to have indi-cated their desire to constitute a single union comprising the employeesin both voting groups. If a majority in each of these voting groupsvote for different labor organizations, they will be taken to have indi-cated their desire to constitute separate units coextensive with each ofthe voting groups.(c) If a majority in voting group (5) vote for the Petitioner, theywill be taken to have indicated their desire to constitute a sep-arate appropriate unit.The Regional Director is instructed to issue certifications of repre-sentatives consistent herewith to the bargaining agent or agentsselected for such unit or units, which the Board, under the circum-stances, finds to be appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.[Text of Direction of Elections omitted from publication in thisvolume.]*Texas & PacificMotorTransport Company,77 NLRB 87.